PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/050,770
Filing Date: 26 Oct 2020
Appellant(s): Sommerville, Jason, D.



__________________
[ Plymouth d. Nelson ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [11/15/2021 ].

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated [5/13/2021] from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
Regarding claim 1, appellant asserts that Petrosov does not teach how inner coil 16 and 17 cooperate to generate thrust.  As a basic matter, appellant does not claim the reduction in the magnetic dipole the magnetic dipole occurs during thrust production.  As such, appellant argues a limitation that is not claimed. Appellant asserts that the configuration of the coils 16 and 17, as construed in the rejection, is merely alleged and has no support. The configuration is not merely alleged. Coils 16 and 17 are shown in Fig. 4 as axially aligned dipoles that can be controlled to have opposing polarity by operating each with an opposing voltage. In particular, as noted by appellant, Petrosov teaches that a selected voltage of either polarity at each pair of outputs (the outputs being shown in Fig. 2 which includes the outputs for 16 and 17 separately).  This gives Petrosov’s structure the capability to be operated with the polarities of 16 and 17 opposing each other, which reduces the absolute value of the magnetic dipole created by the magnetic circuit (relative to a configuration where the polarities are the same).  In particular, Petrosov does not have to teach operating a Hall thruster so as to reduce the absolute value of the magnetic dipole created by the magnetic circuit.  For apparatus claims, all that is required is that the structure taught by Petrosov be capable of reducing the absolute value of the magnetic dipole created by the magnetic circuit.  The structure taught by Petrosov is capable of reducing the without any structural modification.
Appellant asserts that the configuration as construed, merely results in a tilt of the magnetic fields and ion acceleration.  That configuration is only associated with coils 16 and 17 being provided with the same polarity of voltage.  Operated with opposing voltage, i.e., with opposed polarities, the absolute value of the magnetic dipole created by the magnetic circuit is reduced, relative to a configuration where the polarities are the same.
Appellant asserts that Petrosov does not teach 19 and 19’ being configured to reduce the absolute value of the magnetic dipole created by the magnetic circuit.  19 and 19’ do not need to have such a capability, it is only necessary that one of the magnets out of 17, 19, and 19’ have the capability of reducing the absolute value of the magnetic dipole created by the magnetic circuit. Coil 17 has this capability too, of reducing the absolute value of the magnetic dipole created by the magnetic circuit, as already discussed immediately above.
Appellant asserts that operating Petrosov with the absolute value of the magnetic dipole reduced would render the Petrosov Hall Thruster unsuitable for its intended use.  Critically, the structure taught by Petrosov is capable of reducing the absolute value of the magnetic dipole without modification to the structure, as such the standard of “unsuitable for its intended use” does not apply.
Appellant cites KSR but does not specifically point out where the holdings of KSR are violated in the rejection.

Appellant states that there is no support for an assertion that one of the coils of the Petrosov Hall effect thruster would be configured to reduce an absolute value of the magnetic field. For an apparatus claim, all that is required is that one of the coils of the Petrosov Hall effect thruster be capable of being configured to reduce the absolute value of the magnetic dipole created by the magnetic circuit.  As discussed above, the coils of the Petrosov Hall effect thruster can be operated with any polarity.  This includes polarities opposing the polarity of a second Petrosov Hall effect thruster as taught by Petrosov in view of Lonzano.  As such, at least one coil taught by Petrosov in view of Lonzano is capable of reducing the absolute value of the magnetic dipole created by the magnetic circuit.
Appellant appears to assert that KSR was improperly applied, however KSR was not applied as a motivation for the rejection.
Appellant asserts that the teachings of the references were not considered as a whole, but does not point out where the rejection was deficient in this regard.
Appellant asserts that claims 10 and 15 are allowable due to the assertions pertaining to claim 1 discussed supra.  For the reasons discussed above for sustaining the rejection for claim 1, the rejections for 10 and 15 should be sustained too.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741
                                                                                                                                                                                                     /LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.